PER CURIAM.
The petition is granted and Antwan J. Tyler is hereby afforded a belated appeal from judgment and sentence in Leon County case number 2008-CF-1494. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The circuit court is directed to appoint counsel to represent appellant in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
ROBERTS, WETHERELL, and ROWE, JJ., concur.